DETAILED ACTION
1.	This office action is in response to application 16/408694 filed on 5/10/2019. Claims 1-20 are pending in this office action.


Allowable Subject Matter
2.	Claims 8, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims along with overcoming an double patenting and 112 rejections.

Claim Objections
3.	Claim 5 is objected to because of the following informalities:  Claim 5 depends upon claim 5.  Appropriate correction is required.
	Claim 18 is objected to because of the following informalities:  Claim 18 depends upon claim 18.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



 

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,776,426. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims maintain a tree corresponding to node chinks and leaf chunks, allocate leaf chunks and reclaim storage capacity corresponding to leaf chunks.  For example claim 10 of U.S Patent 10,776,426 states “wherein the number of chunk types is further based on at least one of a probability of an update being performed on the search tree, and a size of one of the plurality of chunks” while claim 1 of the instant invention states “maintaining a tree corresponding to internal node chunks and leaf chunks, comprising allocating the leaf chunks with a defined leaf chunk size based on a probability of the leaves of a leaf chunk being updated” these limitations are obvious variations .


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-14, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,706,014 (hereinafter Gupta) in view of US 2016/0013815 (hereinafter Wideman)


As for claim 1 discloses:  A system, comprising: a processor (See column 2 lines 1-10); and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (See column 2 lines 1-10), the operations comprising: maintaining a tree corresponding to internal node chunks and leaf chunks (See column 2 lines 50-60 and column  7 lines 45-57) , and reclaiming storage capacity corresponding to the leaf chunk when the leaves have been updated (See column 9 line 60–column 10 line 5).



As for claim 2 the rejection of claim 1 is incorporated and further Wideman discloses: wherein the allocating the leaf chunk with the defined leaf chunk size based on the probability of the leaves of the leaf chunk being updated comprises allocating the leaf chunk based on a number of leaves in the leaf chunk (See paragraphs 0023 and  0040-0042 note the system 

As for claim 3 the rejection of claim 1 is incorporated and further Wideman discloses: wherein the allocating the leaf chunk with the defined leaf chunk size based on the probability of the leaves of the leaf chunk being updated comprises allocating the leaf chunk to correspond to a size of a chunk fragment (See paragraphs 0023 and  0040-0042 note the system discloses chunk level probability requirements which bases the allocation on the amount of connections and the size of the chunk is a function of those requirements

As for claim 4 the rejection of claim 1 is incorporated and further Gupta discloses: wherein the operations further comprise, updating a leaf in the leaf chunk (See column 10 lines 10-35 note the data chunks are associated with leaf nodes).

As for claim 5 the rejection of claim 1 is incorporated and further Gupta discloses: wherein the operations further comprise, in response to the updating the leaf in the leaf chunk, updating an internal node chunk of the tree, wherein the internal node chunk is a parent node to the leaf chunk (See column 10 lines 25-35)

As for claim 6 the rejection of claim 1 is incorporated and further Wideman discloses: wherein the allocating the leaf chunk with the defined leaf chunk size based on the probability of the leaves of the leaf chunk being updated comprises allocating the leaf chunks with the defined size that is smaller than a size of the internal node chunks (See paragraphs 0023 and  0040-0042 

As for claim 7 the rejection of claim 1 is incorporated and further Wideman discloses: wherein the operations further comprise allocating the internal node chunks with a defined internal node chunk size based on a probability of an internal node chunk being updated (See paragraphs 0023 and 0040-0042 note the system discloses chunk level probability requirements which bases the allocation on the amount of connections and the size of the chunk is a function of those requirements

As for claim 9 the rejection of claim 1 is incorporated and further Gupta discloses: wherein the operations further comprise allocating a root node with a size equal to or substantially equal to the defined internal node chunk size (See column 7 lines 25-35).

As for claim 10 the rejection of claim 1 is incorporated and further Gupta discloses: wherein the operations further comprise allocating nodes with a size based on a level of each node in a B+ tree (See column 6 lines 14-27 and column 7 lines 25-35).

As for claim 11 the rejection of claim 1 is incorporated and further Gupta discloses: wherein the tree is a B+ tree (See column 6 lines 14-27).

As for claim 12 Gupta discloses: A method, comprising, configuring, in a system comprising a processor, a tree comprising a root node chunk, internal node chunks and leaf 

While Gupta discloses maintaining a tree corresponding to internal node chunks and leaf chunks as stated above Gupta does not explicitly disclose: allocating the internal node chunks with a predetermined internal node chunk size based on a first probability of an internal node chunk being updated, and allocating the leaf chunks with a predetermined leaf chunk size based on a second probability of leaves of a leaf chunk being updated. Wideman discloses: allocating the internal node chunks with a predetermined internal node chunk size based on a first probability of an internal node chunk being updated, and allocating the leaf chunks with a predetermined leaf chunk size based on a second probability of leaves of a leaf chunk being updated See paragraphs 0023 and  0040-0042 note the system discloses chunk level probability requirements which bases the allocation on the amount of connections and the size of the chunk is a function of those requirements which means different probabilities based on the attributes of the internal node and leaf chunk) It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Wideman into the system of Gupta. The modification would have been obvious because the two references are concerned with the solution to problem of data processing, therefore there is 

As for claim 13 the rejection of claim 12 is incorporated and further Gupta discloses: wherein the reclaiming the leaf chunk in response to the leaf chunk being determined to have low capacity utilization relative to the specified low capacity criterion comprises reclaiming the leaf chunk when each of the leaves in the leaf chunk have been updated (See column 9 line 60–column 10 line 5).

As for claim 14 the rejection of claim 12 is incorporated and further Wideman discloses: wherein the allocating the leaf chunks with the predetermined leaf chunk size comprises allocating the leaf chunks based on a number of erasure coding data fragments (See paragraphs 0023-0025).

As for claim 16 the rejection of claim 12 is incorporated and further Gupta discloses: wherein the configuring further comprises allocating a root node with a size equal to or substantially equal to the predetermined internal node chunk size. (See column 7 lines 25-35).



As for claim 17 Gupta discloses: A machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations (See column 2 lines 1-10), the operations comprising: allocating storage components of a tree, comprising allocating a root node chunk, allocating internal node chunks (See column 2 lines 50-60 and column  7 lines 45-57), and maintaining the tree, comprising updating the leaf chunk, and reclaiming storage capacity of the leaf chunk when the leaf chunk has low capacity utilization relative to a specified low capacity utilization criterion. (See column 10 lines 1-5, 15-25 note the system discloses a chunk file score which indicates the capacity of the chunk, chunks below a certain threshold of capacity are deleted, Moreover, See column 9 line 60–column 10 line 5 disclosing the reclaiming of the storage capacity).
Gupta does not explicitly disclose: allocating leaf chunks with a leaf chunk size that corresponds to erasure coding fragments. Wideman however discloses: allocating leaf chunks with a leaf chunk size that corresponds to erasure coding fragments (See paragraphs 0023-0025). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Wideman into the system of Gupta. The modification would have been obvious because the two references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Wideman’s teaching would enable users of the Gupta system to have more efficient processing.

As for claim 18 the rejection of claim 17 is incorporated and further Gupta discloses: wherein the reclaiming the leaf chunk when the leaf chunk has low capacity utilization relative to the specified low capacity criterion comprises reclaiming the leaf chunk when each of the leaves in the leaf chunk have been updated (See column 9 line 60–column 10 line 5).


As for claim 20 the rejection of claim 18 is incorporated and further Gupta discloses: wherein the reclaiming the storage capacity of the leaf chunk when the leaf chunk has low capacity utilization relative to a specified low capacity utilization criterion comprises reclaiming storage capacity of the leaf chunk when the leaf chunk contains no leaves that are in use (See column 9 line 60–column 10 line 5).

Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        March 25, 2021